HAWTHORNE, Justice.
Appellant, charged with the crime of extortion denounced by R.S. 14:66, was placed on trial before a jury, convicted of attempted extortion, and sentenced to a term in the penitentiary. From this conviction and sentence he has perfected this appeal.
During the course of the proceeding in the court below several bills of exception were reserved and perfected. On the day the case was fixed for argument before this court, however, appellant made no appearance in person or through counsel, and no brief has been filed in his behalf. Under these circumstances the bills of exception are considered to be abandoned. State v. De Soto, 221 La. 624, 60 So.2d 65; State v. Weaver, 222 La. 148, 62 So.2d 255; State v. Carter, 226 La. 57, 74 So.2d 902; State v. Brumfield, 226 La. 103, 75 So.2d 23. This appeal therefore presents nothing for our consideration except a determination of whether there is error patent on the face of the record. The record in the instant case shows no such error, and accordingly the conviction and sentence will be affirmed.
For the reasons assigned the conviction and sentence are affirmed.